                                                              Case 2:21-cv-03786-FLA-JC Document 28 Filed 07/12/21 Page 1 of 3 Page ID #:312




                                                               1 Jonah A. Grossbardt (State Bar No. 283584)
                                                                 Matthew L. Rollin (State Bar No. 332631)
                                                               2 SRIPLAW
                                                               3 8730 Wilshire Boulevard
                                                                 Suite 350
                                                               4
                                                                 Beverly Hills, California 90211
                                                               5 323.364.6565 – Telephone
                                                               6 561.404.4353 – Facsimile
                                                                 jonah.grossbardt@sriplaw.com
                                                               7 matthew.rollin@sriplaw.com
                                                               8
                                                                 Attorney for Plaintiff
          CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK




                                                               9 BRYAN ZACK MASON
                                                              10
                                                              11
                                                                                     UNITED STATES DISTRICT COURT
                                                              12
                                                              13                     CENTRAL DISTRICT OF CALIFORNIA
SRIPLAW




                                                              14                            LOS ANGELES DIVISION
                                                              15
                                                                   BRYAN ZACK MASON,                             Case No.: 2:21-cv-03786 FLA
                                                              16
                                                                                                                 (JCx)
                                                              17                                Plaintiff,
                                                              18                                                 NOTICE OF MOTION OF
                                                                   v.                                            PLAINTIFF'S MOTION FOR
                                                              19                                                 LEAVE TO FILE OPPOSITION
                                                              20   SONY PICTURES ENTERTAINMENT                   OUT OF TIME TO
                                                                   INC., SONY PICTURES TELEVISION                DEFENDANTS' MOTION TO
                                                              21   INC., NBCUNIVERSAL MEDIA, LLC,                DISMISS
                                                              22   AND KRIPKE ENTERPRISES,
                                                              23                                                 Judge: Hon. Fernando L. Aenlle-
                                                                                             Defendants.         Rocha
                                                              24                                                 Date: August 13, 2021
                                                              25                                                 Time: 1:30 p.m.
                                                                                                                 Courtroom: 6B
                                                              26
                                                              27        TO THE HONORABLE COURT, ALL PARTIES, AND THEIR
                                                              28 ATTORNEYS OF RECORD:


                                                                                                             1
                                                                                                                                     2:21-cv-03786 FLA (JCx)
                                                              Case 2:21-cv-03786-FLA-JC Document 28 Filed 07/12/21 Page 2 of 3 Page ID #:313




                                                               1         PLEASE TAKE NOTICE THAT Plaintiff BRYAN ZACK MASON
                                                               2 (“Mason”), by and through his undersigned counsel, pursuant to Fed. R. Civ. P.
                                                               3 6(b)(2), move for leave to file opposition to Defendants’ Motion to Dismiss.
                                                               4         This motion is made following the conference of counsel pursuant to L.R. 7-3
                                                               5 which took place on July 12, 2021.
                                                               6         Defendants Sony Pictures Entertainment Inc., Sony Pictures Television Inc.,
                                                               7 NBC Universal Media, LLC, and Kripke Enterprises (collectively “Defendants” or
                                                               8 “Sony”) filed its Motion to Dismiss (Dkt. No. 19) on June 11, 2021.
                                                                         Plaintiff, Mason, had until July 9, 2021, to file his response to Defendants’
          CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK




                                                               9
                                                              10 Motion to Dismiss. Due to a breakdown in communication at the undersigned law
                                                              11 firm, the response was not filed. Plaintiff submits this motion pursuant to Fed. R. Civ.
                                                              12 P. 6(b)(2) seeking leave to file its opposition out of time due to excusable neglect and
                                                              13 good faith.
SRIPLAW




                                                              14
                                                              15 DATED: July 12, 2021                     Respectfully submitted,
                                                              16
                                                              17                                          /s/ Jonah A. Grossbardt
                                                                                                          JONAH A. GROSSBARDT
                                                              18
                                                                                                          SRIPLAW
                                                              19                                          Attorneys for Plaintiff Bryan Zack Mason
                                                              20
                                                              21
                                                              22
                                                              23
                                                              24
                                                              25
                                                              26
                                                              27
                                                              28


                                                                                                              2
                                                                                                                                        2:21-cv-03786 FLA (JCx)
                                                              Case 2:21-cv-03786-FLA-JC Document 28 Filed 07/12/21 Page 3 of 3 Page ID #:314




                                                               1                            CERTIFICATE OF SERVICE
                                                               2       The undersigned does hereby certify that on July 12, 2021, a true and correct
                                                               3 copy of the foregoing document was served by electronic mail by the Court’s
                                                                 CM/ECF System to all parties listed below on the Service List.
                                                               4
                                                               5                                        /s/ Jonah A. Grossbardt
                                                               6                                        Jonah A. Grossbardt

                                                               7
                                                               8                                    SERVICE LIST
          CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK




                                                               9
                                                                   Ms. Elaine K. Kim, Esq.
                                                              10
                                                                   Mitchell Silberberg & Knupp LLP
                                                              11   2049 Century Park East
                                                              12   Suite 1800
                                                                   Los Angeles, CA 90067
                                                              13
SRIPLAW




                                                                   ekk@msk.com
                                                              14
                                                                   Attorneys for Sony Pictures
                                                              15
                                                                   Entertainment Inc., Sony Pictures
                                                              16   Television Inc. and NBCUniversal
                                                              17   Media, LLC

                                                              18
                                                              19
                                                              20
                                                              21
                                                              22
                                                              23
                                                              24
                                                              25
                                                              26
                                                              27
                                                              28


                                                                                                            3
                                                                                                                                     2:21-cv-03786 FLA (JCx)
